DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 8, 10, 12, 14, 16, in the reply filed on 02/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-27, 29-30, 36, 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.
Species election is acknowledged, but withdrawn upon further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollenstein (Org. Biomol. Chem., 2015, 13: 9820-9824).


    PNG
    media_image1.png
    106
    197
    media_image1.png
    Greyscale

 satisfies structural requirements of claims 1 and 8, therefore nucleic acids comprising such compound anticipate claims 1 and 8. 

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al (ACS Combinatorial Science, June 2016, 18: 355-370, cited from IDS).
Kong et al disclose libraries of DNA polymers (see last paragraph of left-hand column on page 358) comprising modified nucleotides from Figure 7. One of the nucleotides from Figure 7

    PNG
    media_image2.png
    201
    229
    media_image2.png
    Greyscale

 satisfies structural requirements of instant claims 1 and 8, therefore DNA libraries comprising it anticipate claims 1 and 8.

1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segev (US 2006/0160763, July 2006).
Segev discloses nucleic acids (see Abstract, paragraphs [0565-0567]) comprising modified nucleotides such as Compound 9 in Table 1 on page 34:

    PNG
    media_image3.png
    100
    253
    media_image3.png
    Greyscale

Compound 9 satisfies structural requirements of instant claims 1 and 14, therefore nucleic acids comprising such compound anticipate claims 1 and 14.

Allowable Subject Matter
Claims 10, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635